FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2022

                                      No. 04-21-00502-CV

              IN THE INTEREST OF N.J.E. JR., N.J.E., E.M.E., AND E.J.E.

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01973
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file appellant’s
brief. Appellant’s motion is GRANTED, and appellant’s brief is due on January 26, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court